In an action on the case for words (as in all other actions), if the defendant demurs to part of the words and pleads to the other, it has been the subject of much debate whether the judges ought to give judgment presently on the part demurred to, or to stay till the issue be tried on the other, for they at times have done so, and at others other ways, asCrew, Serj., said. But in the case at bar the judges gave judgment on the demurrer, because as DODERIDGE, J., said, it is the best way, as when the issue comes to be tried, the jury may assess the damages upon the whole. 28 E., 3, 10; Pheasant's case.